tcmemo_2009_195 united_states tax_court intermountain insurance service of vail limited_liability_company thomas a davies tax_matters_partner petitioner v commissioner of internal revenue respondent docket no filed date p moved for summary_judgment on the ground that r’s partnership_item adjustments were made after the general year period of limitations for assessing tax had expired r argues that an extended 6-year period of limitations applies held the 3-year period of limitations is applicable thus p’s motion for summary_judgment will be granted steven r anderson for petitioner gary j merken for respondent memorandum opinion wherry judge this case is before the court on petitioner’s date motion for summary_judgment the sole issue for decision is whether a basis overstatement constitutes a substantial omission from gross_income that can trigger an extended 6-year period of limitations see secs c e a we follow our opinion in 128_tc_207 affd 568_f3d_767 9th cir and hold that the extended limitations_period does not apply background intermountain insurance service of vail llc intermountain engaged in a series of transactions--some of which increased tax basis--culminating in the sale of business_assets on date for dollar_figure it reported the dollar_figure gross_sales price and after deducting dollar_figure of allowed_or_allowable depreciation claimed a stepped-up dollar_figure basis in the assets on a form_4797 sales of business property attached to its form_1065 u s partnership return of income it filed that return on date 1unless otherwise indicated all section references are to the internal_revenue_code_of_1986 as amended and in effect for the tax_year at issue code and all rule references are to the tax_court rules_of_practice and procedure almost years later on date respondent issued a notice of final_partnership_administrative_adjustment fpaa with respect to intermountain’s tax_year respondent found that some of the transactions intermountain engaged in were improper and ineffective for federal_income_tax purposes and consequently determined that intermountain had improperly claimed a dollar_figure expense overstated capital contributions by dollar_figure overstated outside partnership basis by dollar_figure and improperly claimed an dollar_figure loss petitioner challenges the timeliness of the fpaa arguing that the general 3-year period of limitations had already expired when respondent issued the fpaa petitioner further cites bakersfield energy partners lp v commissioner supra for the proposition that a basis overstatement cannot trigger an extended 6-year period of limitations under either section c or e a respondent asserts that we decided bakersfield incorrectly and urges us to overrule it discussion summary_judgment is intended to expedite litigation and avoid unnecessary and expensive trials fla peach corp v commissioner 90_tc_678 a party moving for summary_judgment bears the burden of demonstrating that no 2respondent provides no other reason--beyond the application of sec_6501 a --why the period of limitations would have remained open genuine issue of material fact exists and that he or she is entitled to judgment as a matter of law 98_tc_518 affd 17_f3d_965 7th cir cert_denied 513_us_821 facts are viewed in the light most favorable to the nonmoving party 85_tc_812 where a motion for summary_judgment has been properly made and supported by the moving party the nonmoving party may not rest upon the mere allegations or denials contained in that party’s pleadings but must by affidavits or otherwise set forth specific facts showing that there is a genuine issue for trial rule d the code does not provide a period of limitations within which the commissioner must file an fpaa see curr-spec partners l p v commissioner __ f 3d __ 5th cir date affg tcmemo_2007_289 114_tc_533 however any partnership_item adjustments made in an fpaa will be time barred at the partner level if the commissioner does not issue the fpaa within the applicable_period of limitations for assessing tax attributable to partnership items curr-spec partners l p v commissioner supra at ____ slip op pincite rhone-poulenc surfactants specialties l p v commissioner supra pincite the general period of limitations for assessing tax i sec_3 years from the filing of a federal_income_tax return sec_6501 that period is extended to years if the taxpayer omits_from_gross_income an amount properly includible therein which is in excess of percent of the amount of gross_income stated in the return sec_6501 for the assessment of tax attributable to a partnership_item the period of limitations remains open at least for years after the date the partnership return was filed or years after the last day disregarding extensions for filing the partnership return whichever is later sec a the period of limitations for assessing tax attributable to partnership items remains open for at least years after the later of the two dates described in section a if any partnership omits_from_gross_income an amount properly includible therein which is in excess of percent of the amount of gross_income stated in its return sec c for the purpose of ruling on petitioner’s motion for summary_judgment we view the facts in the light most favorable to respondent and assume that the adjustments that respondent made in the fpaa to intermountain’s partnership return are correct the parties agree that respondent issued the fpaa after the year periods described in sections a and a had expired but they disagree whether a basis overstatement by intermountain could have extended the period of limitations for assessing tax under either section c or sec_6501 our opinion in 128_tc_207 is directly on point 3respondent argues that sec_6501 applies but he mostly likely meant to cite sec c sec_6501 refers to a taxpayer’s omission from gross_income the amount of gross_income stated on a taxpayer’s federal_income_tax return and a period running from the filing of a taxpayer’s return respondent however has only provided information about intermountain’s omission from gross_income the amount of gross_income stated on intermountain’s partnership return and the period running from the filing of that partnership return these are considerations directly relevant to sec c and only tangentially relevant to sec_6501 4under 54_tc_742 affd 445_f2d_985 10th cir we follow a court_of_appeals decision which is squarely in point where appeal from our decision lies to that court_of_appeals see 99_tc_490 if the court_of_appeals has not yet decided the issue however we will give effect to our own views id petitioner states in his petition that intermountain has no principal_place_of_business suggesting that--absent stipulation to the contrary--this case may be appealable to the court_of_appeals for the district of columbia circuit see sec_7482 respondent adds that the case may be appealable to the court_of_appeals for the eighth circuit if intermountain continued to have a place of business while it was winding up its affairs if that is the case we question whether an appeal might actually lie in the court_of_appeals for the tenth circuit because intermountain was organized under the laws of colorado and at least at one point had its principal_place_of_business in that state ultimately we do not need to answer the question of proper venue because none of those courts of appeals has decided the issue before us we will therefore follow our opinion in 128_tc_207 affd 568_f3d_767 9th cir in bakersfield energy partners lp v commissioner supra pincite we held that a basis overstatement is not an omission from gross_income we applied the supreme court’s holding in 357_us_28 and stated that the extended period of limitations applies to situations where specific income receipts have been ‘left out’ in the computation of gross_income and not when an understatement of gross_income resulted from an overstatement of basis bakersfield energy partners lp v commissioner supra pincite paraphrasing colony the court_of_appeals for the ninth circuit affirmed our opinion in bakersfield concluding that under colony bakersfield’s allegedly overstated basis is not an omission from gross_income under sec_6501 or c bakersfield energy partners lp v commissioner f 3d pincite the court_of_appeals_for_the_federal_circuit also recently held that colony controlled the disposition of a sec_6501 case involving a basis overstatement salman ranch ltd v united_states __ f 3d __ __ fed cir date slip op pincite our holding today is consistent with the date decision of the ninth circuit in bakersfield see also beard v commissioner tcmemo_2009_184 we hereby reaffirm our holding in bakersfield and decline respondent’s invitation to overrule it the court has considered all of respondent’s contentions arguments requests and statements to the extent not discussed herein we conclude that they are meritless moot or irrelevant to reflect the foregoing an order and decision for petitioner will be entered 5respondent insists that we should not rely on 357_us_28 asserting that the supreme court did not interpret the applicable version of the statute and that its holding was nevertheless limited to situations involving trade_or_business income from the sale_of_goods or services as we stated in bakersfield energy partners lp v commissioner supra pincite we are unpersuaded by respondent’s attempt to distinguish and diminish the supreme court’s holding in colony moreover even if we were to agree with respondent which we do not we would be hesitant to contradict the supreme court’s ruling in colony the supreme court has advised lower courts that if a precedent of this court the supreme court has direct application in a case yet appears to rest on reasons rejected in some other line of decisions the lower courts should follow the case which directly controls leaving to this court the prerogative of overruling its own decisions rodriguez 490_us_477
